Blandford, Justice.
This was an action upon a promissory note. The defendant pleaded the general issue and want of consideration. The court on demurrer struck these pleas, upon the ground that the plaintiffs had theretofore foreclosed a mortgage upon personal property, which mortgage had been made by the defendant to the plaintiffs to secure this note; the court holding that the foreclosure of that mortgage adjudicated as between the parties that the defendant had no defence to the note. To this decision of the court the defendant excepted, and this is the error now assigned.
The foreclosure of a chattel mortgage and the proceedings for the same are ex parte; and there having been made no defence to such foreclosure by the mortgagor, there was nothing decided as to the issue set up in this case, and the matters therein adjudicated are not res adjudicata as to the same. And we hold, therefore, that the court erred in striking the pleas set up by the plaintiff in error in this case. Judgment reversed.